UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7134


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLES THOMAS ROSS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (2:06-cr-00056-RBS-FBS-1)


Submitted:   October 19, 2010             Decided:   October 28, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Thomas Ross, Appellant Pro Se. Stephen Westley Haynie,
Assistant  United   States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Thomas Ross appeals the district court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b).                    We

have     reviewed   the     record      and     find   no   reversible    error.

Accordingly, we affirm.            United States v. Ross, No. 2:06-cr-

00056-RBS-FBS-1 (E.D. Va. June 22, 2010); see United States v.

Goodwyn, 596 F.3d 233 (4th Cir. 2010) (holding district court

lacked    authority    to     grant     defendant’s     motion    to   reconsider

seeking further reduction of his sentence).                    We dispense with

oral   argument     because      the    facts    and   legal    contentions    are

adequately    presented     in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2